MEMORANDUM **
Nabeel Alsanabany, a native and citizen *611of Yemen, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Alsanabany’s opening brief fails to challenge the BIA’s determination that his motion to reopen was untimely filed. Because untimeliness was the sole ground for the BIA’s denial of the motion, Alsanabany has waived any challenge to the BIA’s order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publi*611cation and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.